[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                         OCT 23, 2008
                                    No. 08-10656                       THOMAS K. KAHN
                              ________________________                     CLERK


                          D. C. Docket No. 04-02831-CV-2-IPJ

SUSAN KEITH,


                                                                        Plaintiff-Appellant,

                                           versus

PRUDENTIAL INSURANCE COMPANY OF AMERICA,
d.b.a. Prudential Financial,

                                                                       Defendant-Appellee.


                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                    (October 23, 2008)

Before BARKETT and WILSON, Circuit Judges, and GOLDBERG,* Judge.

PER CURIAM:

       *
         Honorable Richard W. Goldberg, Judge, United States Court of International, sitting by
designation.
       This case comes before us for a second time. Susan Keith appeals the

district court’s decision affirming the plan administrator’s denial of long-term

disability benefits, specifically presenting two arguments: (1) the district erred in

finding that the plan administrator’s decision was wrong but reasonable at step

three; and (2) the district court erred in finding that the plan administrator’s

decision was not tainted by self-interest at step six.

       Having considered the arguments presented in the briefs as well as at oral

argument, we remand this case to the district court in light of Oliver v. Coca Cola

Co., 497 F.3d 1181, vacated in part on petition for reh’g, 506 F.3d 1316 (11th Cir.

2007) as to step three,1 and our Circuit’s recent decision in Doyle v. Liberty Life

Assurance Co. of Boston, __ F.3d __, 2008 WL 4272748 (11th Cir. Sept. 18, 2008)

as to step six.

       REVERSED and REMANDED.




       1
        The district court first affirmed the denial of benefits on or about December 12, 2006.
We remanded on November 29, 2007 as to step six, and the district court again affirmed on or
about January 14, 2008, addressing only step six. Our Circuit decided Oliver on August 29,
2007, and hence, the district court has not yet considered Keith’s case with the benefit of Oliver.

                                                 2